                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                      Plaintiff,
      vs.                                             Case No. 20-cr-20-jdp

DANIEL PEGGS,

                      Defendant.


                              MOTION TO SEAL DOCKET 53

      Daniel Peggs, by counsel, files this motion to seal docket 53, the defense’s motion

to dismiss count 5.

      In that motion, the defense quoted the search-warrant affidavit from the discovery.

In the affidavit, Jane Doe’s initials were used. The government called yesterday and

requested that the filing be sealed and that the defense file a redacted version of the

motion. A completely reasonable request. And thus, the defense respectfully requests

that Docket 53 be sealed. Contemporaneous to this motion, the defense has filed a

redacted copy of the motion.




                                                               FEDERAL DEFENDER SERVICES
                                                                       OF WISCONSIN, INC.
                                           1
       Dated at Madison, Wisconsin, this 2nd day of July, 2021.

                                        Respectfully submitted,

                                        Daniel Peggs, Defendant

                                        /s/Joseph A. Bugni
                                        Joseph A. Bugni


FEDERAL DEFENDER SERVICES
 OF WISCONSIN, INC.
22 East Mifflin Street, Suite 1000
Madison, Wisconsin 53703
Tel: 608-260-9900
Fax: 608-260-9901
Joseph_bugni@fd.org




                                                                  FEDERAL DEFENDER SERVICES
                                                                          OF WISCONSIN, INC.
                                           2
